         Case 1:18-cv-01565-GLR Document 19 Filed 10/12/18 Page 1 of 2



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                            Northern Division

KELLY GURTO, on behalf of herself and   )
others similarly situated,              )
                                        ) Case No: 1:18-cv-01565-GLR
      Plaintiff,                        )
                                        )
      v.                                )
                                        )
ACCESS RECEIVABLES MANAGEMENT, )
INC.                                    )
                                        )
      Defendant.                        )
_______________________________________ )


                               JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff and Defendant jointly stipulate and

agree that Plaintiff’s individual claims be dismissed with prejudice, and that the putative class’s

claims be dismissed without prejudice and without notice to the putative class. Each party will

bear their own attorney’s fees, costs, and expenses.

       Date: October 12, 2018                Respectfully submitted,

                                             /s/ Judith Lysaught
                                             Brian A. Scotti (Bar No. 18249)
                                             Judith G. Lysaught (Bar No. 14112)
                                             GORDON REES SCULLY MANSUKHANI, LLP
                                             1300 I Street, NW, Suite 825
                                             Washington, DC 20005
                                             (202) 399-1009
                                             (202) 800-2999 (facsimile)
                                             bscotti@grsm.com
                                             jlysaught@grsm.com

                                             Counsel for Defendant
                                   Case 1:18-cv-01565-GLR Document 19 Filed 10/12/18 Page 2 of 2



                                                                    /s/ Eric Stravitz
                                                                    _____________________________
                                                             Eric N. Stravitz (Bar No. 23610)
                                                             STRAVITZ LAW FIRM, PC4300 Forbes Boulevard
                                                                    Suite 100
                                                                    Lanham, MD 20706
                                                                    O: (240) 467-5741
                                                                    F: (240) 467-5743
                                                                    E: eric@stravitzlawfirm.com

                                                                    /s/ Aaron D. Radbil
                                                                    ______________________________
                                                                    Aaron D. Radbil (pro hac vice)
                                                                    GREENWALD DAVIDSON RADBIL PLLC
                                                                    106 East Sixth Street, Suite 913
                                                                    Austin, Texas 78701
                                                                    O: (512) 322-3912
                                                                    F: (561) 961-5684
                                                                    E: aradbil@gdrlawfirm.com

                                                                    Counsel for Plaintiff

                                                       CERTIFICATE OF SERVICE

                               I certify that on October 12, 2018, I filed the foregoing with the Clerk of Court using the

                   Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                                                    /s/ Judith Lysaught
                                                                    Judith Lysaught




Error! Unknown document property name.
